UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2013 Date of Reporting Period: 09/30/2013 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF September 30, 2013 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 93.23% Consumer Discretionary - Automobiles & Components 2.39% 80,000 Dorman Products, Inc. * $ 75,000 Thor Industries, Inc. 4,353,000 8,317,000 Consumer Discretionary - Durables & Apparel 3.13% 165,000 La-Z-Boy Incorporated 3,747,150 45,000 SodaStream International Ltd. * 2,807,550 50,000 Tupperware Brands Corporation 4,318,500 10,873,200 Consumer Discretionary - Media 1.14% 50,000 Morningstar, Inc. 3,963,000 Consumer Discretionary - Retailing 5.74% 150,000 Ascena Retail Group, Inc. * 2,989,500 95,000 GNC Holdings, Inc. 5,189,850 72,500 Monro Muffler Brake, Inc. 3,370,525 185,000 Pier 1 Imports, Inc. 3,611,200 40,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 4,778,400 19,939,475 Consumer Discretionary - Services 3.83% 65,000 Bally Technologies, Inc. * 4,683,900 85,000 Brinker International, Inc. 3,445,050 110,000 Carriage Services, Inc. 2,134,000 45,000 Domino's Pizza, Inc. 3,057,750 13,320,700 Consumer Staples - Food & Staples Retailing 2.59% 45,000 PriceSmart, Inc. 4,285,800 70,000 United Natural Foods, Inc. * 4,705,400 8,991,200 Consumer Staples - Food, Beverage & Tobacco 1.75% 100,000 Hillshire Brands Company (The) 3,074,000 45,000 TreeHouse Foods, Inc. * 3,007,350 6,081,350 Consumer Staples - Household & Personal Products 1.04% 120,000 Prestige Brands Holdings, Inc. * 3,614,400 Energy 3.95% 45,000 Atwood Oceanics, Inc. * 2,476,800 33,000 Dril-Quip, Inc. * 3,786,750 70,000 Rosetta Resources, Inc. * 3,812,200 47,500 SM Energy Company 3,666,525 13,742,275 Financials - Banks 4.14% 95,000 Community Bank System, Inc. 3,241,400 Page 1 153,394 First Financial Bancorp. $ 155,000 FirstMerit Corporation 3,365,050 105,000 Glacier Bancorp, Inc. 2,594,550 55,000 IBERIABANK Corporation 2,852,850 14,380,837 Financials - Diversified 2.09% 70,000 Artisan Partners Asset Management Inc. 3,665,200 70,000 Waddell & Reed Financial, Inc. 3,603,600 7,268,800 Financials - Insurance 1.06% 115,000 Brown & Brown, Inc. 3,691,500 Financials - Real Estate 2.12% 85,000 Healthcare Realty Trust Incorporated 1,964,350 83,000 Medical Properties Trust, Inc. 1,010,110 35,000 Omega Healthcare Investors, Inc. 1,045,450 363,100 Summit Hotel Properties, Inc. 3,336,889 7,356,799 Health Care - Equipment & Services 16.84% 90,000 Abaxis, Inc. * 3,789,000 70,000 Acadia Healthcare Company, Inc. * 2,760,100 51,000 Computer Programs and Systems, Inc. 2,983,500 45,000 Cyberonics, Inc. * 2,283,300 105,000 DexCom, Inc. * 2,964,150 175,000 Endologix, Inc. * 2,822,750 195,000 Globus Medical, Inc. - Class A * 3,404,700 29,000 HeartWare International, Inc. * 2,123,090 89,400 Insulet Corporation * 3,239,856 130,000 Masimo Corporation * 3,463,200 235,000 Merit Medical Systems, Inc. * 2,850,550 21,500 MWI Veterinary Supply, Inc. * 3,211,240 170,000 NxStage Medical, Inc. * 2,237,200 165,000 Omnicell, Inc. * 3,907,200 55,000 Sirona Dental Systems, Inc. * 3,681,150 95,000 STERIS Corporation 4,081,200 45,000 Teleflex Incorporated 3,702,600 75,000 Thoratec Corporation * 2,796,750 115,000 Tornier N.V. * 2,222,950 58,524,486 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 0.69% 30,000 TECHNE Corporation 2,401,800 Industrials - Capital Goods 7.47% 76,000 A.O. Smith Corporation 3,435,200 95,000 Beacon Roofing Supply, Inc. * 3,502,650 92,500 Generac Holdings Inc. * 3,944,200 24,000 Middleby Corporation (The) * 5,013,840 50,000 RBC Bearings Incorporated * 3,294,500 57,500 Regal-Beloit Corporation 3,905,975 70,000 Woodward Inc. 2,858,100 25,954,465 Industrials - Commercial & Professional Services 5.73% 127,500 Healthcare Services Group, Inc. 3,284,400 365,000 InnerWorkings, Inc. * 3,584,300 160,000 KAR Auction Services, Inc. 4,513,600 120,000 Mobile Mini, Inc. * 4,087,200 165,000 Standard Parking Corporation * 4,436,850 19,906,350 - Industrials - Transportation 4.84% 137,300 Echo Global Logistics, Inc. * 2,875,062 Page 2 80,000 Hub Group, Inc. - Class A * $ 230,000 Knight Transportation, Inc. 3,799,600 195,000 Marten Transport, Ltd. 3,344,250 130,000 Roadrunner Transportation Systems, Inc. * 3,671,200 16,828,512 Information Technology - Hardware & Equipment 0.33% 25,000 Palo Alto Networks, Inc. * 1,145,500 Information Technology - Semiconductors & Semiconductor Equipment 2.33% 70,000 Cavium, Inc. * 2,884,000 175,000 CEVA, Inc. * 3,018,750 390,000 RF Micro Devices, Inc. * 2,199,600 8,102,350 Information Technology - Software & Services 16.60% 160,000 Bottomline Technologies (de), Inc. * 4,460,800 135,000 Cardtronics, Inc. * 5,008,500 120,000 comScore, Inc. * 3,476,400 91,700 DealerTrack Holdings, Inc. * 3,928,428 100,000 Euronet Worldwide, Inc. * 3,980,000 105,000 EVERTEC, Inc. 2,332,050 25,000 FactSet Research Systems Inc. 2,727,500 25,000 Imperva, Inc. * 1,050,500 80,000 Jack Henry & Associates, Inc. 4,128,800 24,500 MercadoLibre, Inc. 3,305,295 94,500 MICROS Systems, Inc. * 4,719,330 145,000 Qualys, Inc. * 3,101,550 47,500 Syntel, Inc. * 3,804,750 175,000 Tangoe, Inc. * 4,175,500 40,000 VeriFone Systems, Inc. * 914,400 47,500 WEX Inc. * 4,168,125 30,000 Workday, Inc. * 2,427,900 57,709,828 Materials 3.43% 68,500 AptarGroup, Inc. 4,118,905 110,000 RPM International, Inc. 3,982,000 80,000 Sensient Technologies Corporation 3,831,200 11,932,105 TOTAL COMMON STOCKS (cost $213,826,671) 324,045,932 SHORT -TERM INVESTMENTS 6.63% Commercial Paper - 6.15% $ Valspar Corporation (The) 10/01/13, 0.28% 1,365,000 1,550,000 VW Credit, Inc. 10/02/13, 0.25% 1,549,989 900,000 CBS Corporation 10/03/13, 0.22% 899,989 1,250,000 VW Credit, Inc. 10/03/13, 0.24% 1,249,983 900,000 Nissan Motor Acceptance Corporation 10/04/13, 0.25% 899,981 1,000,000 Consolidated Edison Company of New York, Inc. 10/07/13, 0.20% 999,967 1,000,000 Nissan Motor Acceptance Corporation 10/08/13, 0.26% 999,950 725,000 Bacardi U.S.A., Inc. 10/09/13, 0.28% 724,955 1,475,000 Consolidated Edison Company of New York, Inc. 10/10/13, 0.20% 1,474,926 1,500,000 Aon Corporation 10/11/13, 0.22% 1,499,908 600,000 VW Credit, Inc. 10/11/13, 0.22% 599,963 800,000 Eaton Corporation 10/15/13, 0.25% 799,922 1,000,000 Valspar Corporation (The) 10/16/13, 0.26% 999,892 825,000 Bemis Company, Inc. 10/18/13, 0.26% 824,899 1,000,000 Valspar Corporation (The) 10/18/13, 0.23% 999,891 1,400,000 CBS Corporation 10/21/13, 0.26% 1,399,798 1,000,000 NorthWestern Corporation 10/22/13, 0.30% 999,825 Page 3 $ Bacardi-Martini B.V. 10/23/13, 0.27% $ 750,000 Clorox Company (The) 10/23/13, 0.25% 749,886 350,000 VW Credit, Inc. 10/28/13, 0.25% 349,934 1,000,000 Clorox Company (The) 10/31/13, 0.22% 999,817 21,388,310 Variable Rate Security - 0.48% 1,667,752 Fidelity Institutional Money Market Fund - Class I 1,667,752 TOTAL SHORT-TERM INVESTMENTS (cost $23,056,062) 23,056,062 TOTAL INVESTMENTS (cost $236,882,733) - 99.86% 347,101,994 OTHER ASSETS, NET OF LIABILITIES - 0.14% 469,941 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ * Non-income producing. As of September 30, 2013, investment cost for federal tax purposes was $237,130,186 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (2,886,514 ) Net unrealized appreciation $109,971,808 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities - Level 1 - Common Stocks(1) $ Variable Rate Security 1,667,752 Level 2 - Commercial Paper 21,388,310 Level 3 - None - - Page 4 Total $347,101,994 (1) See Schedule above for further detail by industry Page 5 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/19/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/19/2013 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/19/2013
